a

<GIALES DISTRIFP

 

EEE ZO,
SY
| 2 0 202
UNITED STATES DISTRICT COURT WX. .
WESTERN DISTRICT OF NEW YORK \ PRR toswencus OO
~SLERN DISTRI
HOWARD W. HOFFARTH, 19-CV-01710-JLS-MJR
REPORT, RECOMMENDATION,
AND ORDER

Plaintiff,
-\V-

SISTERS OF CHARITY HOSPITAL OF BUFFALO,
NEW YORK, ET AL.,

Defendants.

 

This matter has been referred to the undersigned by Hon. John L. Sinatra, Jr.,
pursuant to 28 U.S.C. § 636(b)(1). (Dkt. No. 17). Before the Court is the motion of
defendant The City of Buffalo ("City of Buffalo”) to dismiss the complaint against it,
pursuant to Fed. R. Civ. P. 12(b)(6), for failure to state a claim upon which relief may be
granted. (Dkt. No. 12). For the following reasons, it is recommended that the City of
Buffalo's motion to dismiss be granted and that all claims against the City of Buffalo be

dismissed with prejudice.

BACKGROUND'

The complaint in this case was filed on December 26, 2019. (Dkt. No. 1).
Relevant to the instant motion, Plaintiff alleges that on December 26, 2016, he was
brought to defendant Sisters of Charity Hospital of Buffalo, New York (the “Hospital’),
for evaluation prior to an anticipated operation on his foot/leg. At some point, he asked

Hospital employees to discharge him so that he could leave and seek treatment

 

' The following facts are taken from Plaintiffs complaint.
elsewhere. Hospital security officers, defendants John Doe Nos.1-4, were then called
to his room. They entered the room, beat Plaintiff, ripped tubes and medical devices
from his body, held him down and handcuffed him to the bed. Hospital security guard
defendant John Doe No. 5 was also present when the beating occurred, remained
seated in a chair, and watched the entire incident. Plaintiff alleges, upon information
and belief, that defendants John Doe Nos. 1-5, in addition to being Hospital security
guards, were also City of Buffalo police officers and wore blue uniforms. Defendants
John Doe Nos. 1-5, based on allegedly false information, subsequently obtained
authorization to put a psychiatric hold on Plaintiff. Plaintiff was kept in his Hospital room
against his will until December 30, 2016.

Plaintiff asserts claims, pursuant to 42 U.S.C. § 1983, against all defendants for
false imprisonment, excessive force, failure to intervene and conspiracy, all in violation
of his rights under the Fourth and Fourteenth Amendments. He also asserts a claim
that the defendants, including the City of Buffalo, developed and maintained policies,
customs, and practices exhibiting deliberate. indifference to the constitutional rights of
persons in the City of Buffalo, including him. Against defendant City of Buffalo, he also
alleges that it maintains a policy, custom, or practice of retaliating against individuals
who lawfully object to police actions or behave in a way that officers perceive as
disrespectful. Further, he alleges that defendant City of Buffalo failed to train properly
Buffalo police officers regarding: (1) the procedure for when use of force is necessary;
(2) the procedure for not using excessive force; (3) the procedure for when a psychiatric

hold should be placed on an individual; (4) the procedure for when to provide necessary
care; (5) the procedure for placing handcuffs on individuals; and (6) the procedure for

reporting an incident of violence or use of force by police officers.”

DISCUSSION
Rule 12(b)(6).

Rule 12 (b)(6) allows dismissal of a complaint for “failure to state a claim upon
which relief can be granted.” Fed. R. Civ. P. 12 (b)(6). Federal pleading standards are
generally not stringent: Rule 8 requires only a short and plain statement of a claim. Fed.
R. Civ. P. 8 (a)(2). However, the plain statement must “possess enough heft to show
that the pleader is entitled to relief." Bell Atl Corp. v. Twombly, 550 U.S. 544, 557
(2007). When determining whether a complaint states a claim, the court must construe it
liberally, accept all factual allegations as true, and draw all reasonable inferences in the
plaintiffs favor. See ATS! Comme'ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir.
2007). While courts must accept all precisely worded factual allegations as true, legal
conclusions or unsupported inferences or assumptions in a complaint need not be
accepted as true in the context of deciding a Rule 12 motion. See Smith v. Local 819
1.B.T. Pension Plan, 291 F.3d 236, 240 (2d Cir, 2002) (‘[clonclusory allegations or legal
conclusions masquerading as factual conclusions will not suffice to prevent a motion to
dismiss”); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“the tenet that a court

must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions’).

 

* Plaintiff also asserted state law claims against defendant City of Buffaio and defendants John Doe Nos.
1-5 in their official capacities, but has withdrawn those claims. (Dkt. No. 16, p. 2).

-3-
“To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.” Iqbal,
556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility
when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Turkmen v. Ashcroft,
989 F.3d 542, 546 (2d Cir. 2009) (quoting /gba/, 556 U.S. at 678). The plaintiff must
allege sufficient facts to show “more than a sheer possibility that a defendant has acted
unlawtully.” Harris v. City of New York, 186 F.3d 243, 247 (2d Cir. 1999). If the plaintiff
has not “nudged [his] claims across the line from conceivable to plausible, [the]
complaint must be dismissed.” Twombly, 550 U.S. at 570: Iqbal, 556 U.S. at 680. “While
a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed
factual allegations, a plaintiff's obligation to provide the grounds of his entitle[ ment} to
relief requires more than labels and conclusions, and a formulaic recitation of the
elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (interna! quotations

and citations omitted).

Monell Liability

lt is well established that a municipality such as defendant City of Buffalo cannot
be held liable under Section 1983 on a respondeat superior theory. See Monell v. Dep't
of Soc. Servs. of the City of New York, 436 U.S. 658, 690-91 (1978); Roe v. City of
Waterbury, 542 F.3d 31, 36 (2d Cir. 2008). To prevail on a § 1983 claim against a
municipality, a plaintiff must show “that ‘action pursuant to official municipal policy’

caused the alleged constitutional injury.” Cash v. Cty. of Erie, 654 F.3d 324, 333 (2d Cir.
2011) (quoting Connick v. Thompson, 563 U.S. 51, 60 (2011)). Local governments may
also “be sued for constitutional deprivations visited pursuant to governmental ‘custom’
even though such a custom has not received formal approval through the body’s official
decisionmaking channels.” Monel/, 436 U.S. at 690-91.

“Although there is no heightened pleading requirement for complaints alleging
municipal liability under § 1983, a complaint does not suffice if it tenders naked
assertion[s] devoid of further factual enhancement.” Frederick v. City of New York, No.
13-CV-897 (MKB), 2016 WL 8711395, at *18 (E.D.N.Y. Mar. 25, 2016) (internal
quotations and citations omitted). To survive a motion to dismiss a municipal liability
claim, “a plaintiff must allege facts tending to support, at least circumstantially, an
inference that ... a municipal policy or custom exists.” Santos v. New York City, 847 F.
Supp. 2d 573, 576 (S.D.N.Y. 2012) (citing Dwares v. City of New York, 985 F.2d 94,
100 (2d Cir. 1993)).

A plaintiff can establish the existence of a municipal policy or custom by showing:
(1) the existence of a formal policy which is officially endorsed by the municipality; (2)
actions taken or decisions made by municipal officials with final decision-making
authority, which caused the alleged violation of plaintiffs civil rights; (3) a practice so
persistent and widespread that it constitutes a custom of which constructive knowledge
and acquiescence can be implied on the part of the policymakers; or (4) a failure by
policymakers to properly train or supervise their subordinates, amounting to deliberate
indifference to the rights of those who come in contact with the municipal employees.

See Moray v. City of Yonkers, 924 F. Supp. 8, 12 (S.D.N.Y. 1996) (citations omitted).
To state a claim for municipal liability based on failure to train, a plaintiff must
allege facts which support an inference that the municipality failed to train its police
officers, that it did so with deliberate indifference, and that the failure to train caused his
constitutional injuries. See Triano v. Town of Harrison, 895 F. Supp. 2d 526, 540
(S.D.N.Y. 2012) (citations omitted). To adequately allege deliberate indifference, a
plaintiff must allege facts plausibly showing that (1) “a policymaker [knew] ‘to a moral
certainty’ that city employees will confront a particular situation;” (2) “the situation either
presents the employee with ‘a difficult choice of the sort that training or supervision will
make less difficult’ or ‘there is a history of employees mishandling the situation;’ ” and
(3) “the wrong choice by the city employee will frequently cause the deprivation of a
citizen's constitutional rights.” Wray v. City of New York, 490 F.3d 189, 195—96 (2d Cir.
2007) (quoting Walker v. City of New York, 974 F.2d 293, 297-98 (2d Cir. 1992)):
Reynolds v. Giuliani, 506 F.3d 183, 192 (2d Cir. 2007).

A plaintiff asserting a failure to train claim must allege more than a simple
recitation of his or her theory of liability. Simms v. The City of New York, No. 10-CV-
3420 (NGG) (RML), 2011 WL 4543051, at *2-3 (E.D.N.Y. Sept. 28, 2011), aff'd sub
nom. Simms v. City of New York, 480 F. App'x 627 (2d Cir. 2012). A plaintiff must allege
that the municipality was on “notice that a course of training is deficient in a particular —
respect.” Connick, 563 U.S. at 60. Thus, a plaintiff must allege that the type of police
misconduct at issue, e.g., use of excessive force, was known to the municipality, and
not just that the municipality's police officers engaged in misconduct. See jd. (holding
that claim that district attorney's office was aware of Brady violations was insufficient to

make out a Monell claim because the other instances of alleged misconduct involved
failures to disclose different materials than those at issue in that case). A plaintiff must
identify other specific instances of police misconduct, because “[a] pattern of similar
constitutional violations by untrained employees is ‘ordinarily necessary’ to demonstrate
deliberate indifference for purposes of failure to train.” /d. (quoting Board of Comm'rs of
Bryan City v. Brown, 520 U.S. 397, 409 (1997)).

“[Wihere ... a city has a training program, a plaintiff must ... ‘identify a specific
deficiency in the city’s training program and establish that that deficiency is “closely
related to the ultimate injury,” such that it “actually caused” the constitutional
deprivation.’ “ Wray, 490 F.3d at 196 (quoting Amnesty Am. v. Town of W. Hartford, 361
F.3d 113, 129 (2d Cir. 2004)). The plaintiff must allege facts showing “that the training
program was inadequate, not ‘[t]hat a particular officer may be unsatisfactorily trained’
or that ‘an otherwise sound program has occasionally been negligently administered,’
and that a ‘hypothetically well-trained officer’ would have avoided the constitutional
violation.” Okin v. Vill. of Cornwall-On-Hudson Police Dep't, 577 F.3d 415, 440-41 (2d
Cir. 2009). (quoting Canton v. Harris, 489 U.S. 378, 390-91 (1989)).

Applying the above principles to the instant case, the Court finds that the Plaintiff
has failed to state a claim for relief under Monell against the City of Buffalo. Plaintiff
alleges that the City of Buffalo has a policy, custom or practice of deliberate indifference
to people’s constitutional rights and a policy, custom or practice of retaliating against
individuals who object to police actions or behavior. However, Plaintiff fails to allege
any facts tending to support, at least circumstantially, an inference that such municipal
policies or customs actually exist. Instead, the complaint contains only boilerplate

allegations attempting to state a Monell claim. Such threadbare allegations are simply
insufficient to allege Monell tiability, See Piotrowski on behalf of J.P. v. Rocky Point
Union Free School District, 18-CV-6262, 2020 WL 2836792, at *12 (E.D.N.Y. May 28,
2020); Murphy v. City of Elmira, 18-CV-06572, 2020 WL 709610, at *3 (W.D.N.Y. Feb.
12, 2020) (citations omitted).

Plaintiffs attempt to allege Monell liability against the City of Buffalo for failing to
train properly its police officers is equally without merit as he fails to allege “sufficient
factual matter ... to ‘state a claim to relief that is plausible on its face.’ ” Iqbal, 556 U.S.
at 67 (quoting Twombly, 550 U.S. at 570). Plaintiffs mere claim that the City of Buffalo
failed to train its police officers is “boilerplate” and is insufficient, without more, to state a
Moneil claim. Araujo v. City of New York, No. 08-CV-3715, 2010 WL 1049583, at *9
(E.D.N.Y. Mar. 19, 2010) (internal quotations omitted). Plaintiff merely alleges that the
City of Buffalo failed to train properly its employees, without providing any supporting
factual detail about alleged deficiencies in the training program, or regarding other
instances of police misconduct which could be attributed to a failure to train. He has not
pled any facts suggesting that an alleged training deficiency caused his constitutional
injury, for example by identifying “procedural manuals or training guides” or by
“highlight[ing] relevant particular aspects of police training or supervision.” Marte v. New
York City Police Dep't, No. 10 Civ. 3706 (PKC), 2010 WL 4176696, at *3 (S.D.N.Y. Oct.
12, 2010). The only facts that Plaintiff includes in his complaint relate to his interactions
with the five John Doe defendants (which he claims were City of Buffalo police officers)
on the day in question. However, “the facts provided in connection with the single
incident experienced by [ ][Pllaintiff does not put the [City of Buffalo] on notice as to

what its policymakers have done or failed to do that amount[s] to deliberate indifference
to. unconstitutional conduct by its police force.” Rodriguez v. City of New York, No, 10—
CV-1849, 2011 WL 4344057, at *5 (S.D.N.Y. Sept. 7, 2011). Plaintiff's mere conclusory
allegations that the City of Buffalo failed to train properly its police officers, without any
supporting factual material or allegations of a pattern of similar constitutional violations
by police officers, are insufficient fo state a plausible claim for municipal liability. See
Acosta v. City of New York, No. 11 Civ. 856 (KBF)}, 2012 WL 1506954, at *11 (S.D.NLY.
Apr. 26, 2012) (dismissing Mone/f claim where plaintiff merely alleged that the city
“failed to train its police officers as to display a deliberate indifference,” because plaintiff
“failed to set forth factual allegations that would support a plausible inference that the
City's ‘policies’ or ‘customs’ caused [the] alleged violations of plaintiff's rights”); Simms,
2011 WL 4543051, at *2 (dismissing failure to train claim where there was “not enough
factuai material in the Complaint for the court to reasonably infer that the police
misconduct [plaintiff] allege[d] was the result of anything other than the individual acts of
the arresting officer’); Johnson v. City of New York, No. 06-CV-09426, 2011 WL
666161, at *4 (S.D.N.Y. Feb. 15, 2011) (holding that complaint that “containfed] only an
unsupported conclusory allegation that the City failed to train the individual Defendants’
could not withstand a motion to dismiss because plaintiff did not plead any facts that
“plausibly allege[d] a specific deficiency in the training or supervision program” {internal
quotation marks omitted}); Araujo, 2010 WL 1049583, at *9 (dismissing failure to train
claim where plaintiff alleged “no facts to indicate any deliberate choice by municipal
policymakers to engage in unconstitutional conduct’).

Plaintiff argues that in Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 130

n.10 (2d Cir. 2004), the Second Circuit held that when pleading a Monel failure to train
claim, a more relaxed pleading standard is applicable. The Court finds this argument
unpersuasive.

It is correct that in Amnesty America, the Second Circuit suggested in dicta that
to state a claim for a municipality's failure to train its employees, a plaintiff “need only
plead that the city's failure to train caused the constitutional violation,” because “{iJt is
unlikely that a plaintiff would have information about the city's training programs or
about the cause of the misconduct at the pleading stage.” /d. However, such a relaxed
pleading standard is inconsistent with Twombly's subsequent pronouncement that “a
plaintiffs obligation to provide the. grounds of his entitle[ment] to relief requires more
than labels and conclusions,” *540 Twombly, 550 U.S. at 555 (alteration in original)
(internal quotation marks omitted), and with /qbal's requirement that a plaintiff must
“plead [ ] factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” /qba/, 556 U.S. at 678. After Twombly
and /qbal, the Second Circuit has made clear that Plaintiff must do more than merely
state that the municipality's failure to train caused his constitutional injury. See Triano,
895 F. Supp. 2d at 540 (citing Simms, 480 F. App'x at 631 n.4); see also Santos, 847
F.Supp.2d at 577 (“Because the existence of a municipal policy or practice, such as a
failure to train or supervise, cannot be grounded solely on the conclusory allegations of
the plaintiff, [plaintiffs] claims against the City are dismissed with prejudice.”); Simms,
2011 WL 4543051, at *2 n. 3 (“Since [Twombly and fgbal ], courts in this district have
generaily required that plaintiffs provide more than a simple recitation of their theory of
liability, even if that theory is based on a failure to train.”); see also Plair v. City of New

York, 789 F.Supp.2d 459, 469 (S.D.N.Y.2011) (“It is questionable whether the

-410-
boilerplate Monell claim often included in many § 1983 cases ... was ever sufficient to
State a claim upon which relief could be granted. In light of [/gbal and Twombly ], it is
now clear that such boilerplate claims do not rise to the level of plausibility.” (quoting

Santiago v. City of New York, No. 09—CV—-856, 2009 WL 2734667, at *3 (E.D.N.Y. Aug.
18, 2009))).3

Conspiracy Claim

In addition to the reasons stated above, Plaintiffs § 1983 conspiracy claim
against the City of Buffalo must be dismissed as it is based solely on conclusory
allegations and fails to allege any facts supporting such a claim. Because conspiracy
claims are “so easily made and can precipitate such protracted proceedings[,] . . .
detailed fact pleading is required to withstand a motion to dismiss.” Angola v. Civiletti,
666 F.2d 1, 4 (2d Cir. 1981). A plaintiff seeking to assert a claim of conspiracy to violate
civil rights. must allege “more than general allegations”; conclusory allegations are
insufficient. See Charles v. Maleh, No. 3:02-CV-1341 (AWT), 2006 WL 581206, at *13-
14 (D. Conn. Mar. 8, 2006); Bourguignon v. Lantz, No. 3:05-CV-245 (SRU), 2006 WL
214009, at *8-9 (D. Conn. Jan. 25, 2006); Brewster v. Nassau Cty., 349 F. Supp. 2d
540, 547 (E.D.N.Y. 2004) (“[a] complaint containing only conclusory, vague, or general
allegations of conspiracy to deprive a person of constitutional rights cannot withstand a
motion to dismiss") (quoting Sommer v. Dixon, 709 F.2d 173, 175 (2d Cir.), cert. denied,
464 U.S. 857 (1983)). “A plaintiff alleging a civil rights conspiracy must, at the very least,

plead facts to demonstrate that the defendants entered into an agreement, express or

 

* Defendant City of Buffalo also argues that the § 1983 official capacity claims against the John Doe
deiendants should be dismissed. However, the John Doe defendants have yet to be identified, served or
appear, Thus, the Court finds this argument premature.

-411-
tacit, to achieve the unlawful end.” Okoi v. E/ Al Israel Airlines, Civil Action No. 05-5370
(DRH)(WDW), 2006 WL 3501224, at *4 (E.D.N.Y. Dec. 4, 2008) (citations omitted).
Here, Plaintiffs conspiracy allegations are wholly conclusory. He fails to allege
sufficient factual matter to state a conspiracy claim that is plausible on its face. He
alleges no specific facts to support the existence of a conspiracy, or that the City of
Buffalo was part of such a conspiracy. Accordingly, Plaintiff's conspiracy claim against

the City of Buffalo must be dismissed for this reason as well.

CONCLUSION

For the foregoing reasons, it is recommended that defendant City of Buffalo's
motion to dismiss (Dkt. No. 12) be granted and that all claims against the City of Buffalo
be dismissed with prejudice.

Pursuant to 28 U.S.C. §636(b)(1), it is hereby ORDERED that this Report,
Recommendation, and Order be filed with the Clerk of Court.

Unless otherwise ordered by Judge Sinatra, any objections to this Report,
Recommendation, and Order must be filed with the Clerk of Court within fourteen days
of service of this Report, Recommendation, and Order in accordance with the above
Statute, Rules 72(b), 6(a), and 6(d) of the Federal Rules of Civil Procedure, and Local
Rule of Civil Procedure 72. Any requests for an extension of this deadline must be
made to Judge Arcara.

Failure to file objections, or to request an extension of time to file

objections, within fourteen days of service of this Report, Recommendation, and

~12-
Order WAIVES THE RIGHT TO APPEAL THE DISTRICT COURT’S ORDER. See
Small v. Sec’y of Health & Human Servs., 892 F.2d 15 (2d Cir. 1989).

The District Court will ordinarily refuse to consider de novo arguments, case law
and/or evidentiary material which could have been, but were not, presented to the
Magistrate Judge in the first instance. See Paterson-Leitch Co. v. Mass. Mun.
Wholesale Elec. Co., 840 F.2d 985, 990-91 (1st Cir. 1988).

Pursuant to Local Rule of Civil Procedure 72(b), written objections “shall
specifically identify the portions of the proposed findings and recommendations to which
objection is made and the basis for each objection, and shall be supported by legal
authority.” Failure to comply with these provisions may result in the District
Court’s refusal to consider the objection.

SO ORDERED.

Dated: July 20, 2020
Buffalo, New York

MICHAEL J. ROEMER —
United States Magistrate Judge

=f 3
